Citation Nr: 1816762	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO. 14-27 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back condition.

2. Entitlement to a temporary total evaluation based on back surgery requiring a period of convalescence. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

N. Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to February 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In January 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge. A copy of the hearing transcript is associated with the claims file.

The issue of entitlement to a temporary total evaluation based on back surgery requiring a period of convalescence is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a July 1997 rating decision, the RO denied service connection for a low back condition. The Veteran was notified of the denial and his right to appeal in an August 1997 letter. The Veteran did not initiate an appeal or submit new and material evidence within one year.

2. In a July 2008 rating decision, the RO denied the Veteran's petition to reopen the claim for service connection for a low back condition because the Veteran did not submit new and material evidence to reopen the final July 1997 decision. The Veteran did not initiate an appeal of this decision. 

3. Evidence associated with the file since July  2008, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a low back condition. 


CONCLUSIONS OF LAW

1. The July  2008 rating decision denying service connection for a low back condition is final. 38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

2. As new and material evidence submitted since July  2008 has been received, the criteria for reopening the claim for service connection for a low back condition are met. 38 U.S.C. § 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

3. The criteria to establish service connection for a low back disability have been met. 38 U.S.C. §§ 1110, 1111, 1112, 1113, 5107 (b) (2012); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. VA's duty to notify was satisfied by a letter sent to the Veteran in June 2011. 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159(b); 3.326(a).

VA's duty to assist includes helping claimants to obtain service treatment records and other pertinent records. 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment and personnel records, along with VA and private medical records. The duty to obtain relevant records is satisfied.

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion necessary to make a decision on the claim. 38 U.S.C. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326; see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The examinations and/or opinions must be adequate to decide the claim. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). The Veteran was afforded in-person VA examinations in May 1997 and July 2011. However, neither examiner provided an opinion at the time of the examinations as to whether the Veteran's low back condition related to his service. In February 2013, the July 2011 VA examiner reviewed the claims file and provided an addendum opinion. When viewing the examination reports from May 1997 and July 2011 in combination with the February 2013 opinion, they are adequate and sufficient for consideration when deciding the claim. See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion").

Petition to Reopen Previously Denied Claim

A finally adjudicated claim may be reopened if the claimant submits new and material evidence. 38 U.S.C. § 5108; 38 C.F.R. § 3.156. New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 
38 C.F.R. § 3.156(a). The provisions of 38 C.F.R. § 3.156(a) create a low threshold, with the phrase "raise a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened. Shade v. Shinseki, 24 Vet. App. 110 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is presumed unless the evidence is inherently false or untrue or, if the evidence is in the form of a statement or other assertion, it is beyond the competence of the person making the assertion. see Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The claim of service connection for a low back condition was first denied in a July 1997 rating decision. The Veteran was notified of the denial and his right to appeal in an August 1997 letter. The Veteran did not initiate an appeal or submit new and material evidence within one year, and the decision became final. Although the Veteran sought to reopen his claim in October 2007on the theory of entitlement that the disorder was secondary to his service connected left knee disability, reopening was denied in March 2008 and again in July 2008. The Veteran did not initiate an appeal. 

The July 2008 denial of the reopening of the claim is the last final denial of the Veteran's claim. Juarez v. Peake, 21 Vet. App. 537, 542 (2008) (in adjudicating a petition to reopen consideration must be provided to evidence received since the last final rating decision on a claim, whether a denial of the original claim or a petition to reopen).

In January 2011, the Veteran applied to reopen his claim. Evidence submitted since the final July 2008 rating decision consists of additional private and VA medical records, including multiple imaging reports, that show a diagnosis of spondylosis, spondylolisthesis, and degenerative changes of the lumbar spine. Additionally, the claims file contains opinions from a VA examiner and the Veteran's private physician. 

Given that the threshold for substantiating a claim to reopen is low, the evidence associated with the claims file since the July 2008 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection and raises a reasonable possibility of substantiating the claim. Thus, the claim of entitlement to service connection for a low back condition is reopened. 38 U.S.C. § 5108; 38 C.F.R. § 3.156. 

Service Connection

Service connection may be granted for a current disability resulting from a disease or injury incurred or aggravated in active military service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Generally, establishing service connection requires (1) evidence of a current disability; (2) medical, or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. Gabriel v. Brown, 7 Vet. App. 36, 39 - 40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Further, competency of evidence differs from the weight and credibility of evidence. Competency is a legal concept that determines whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination regarding the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

In regards to the competency of lay evidence, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. See Kahana v. Shinseki, 24 Vet. App. 428 (2011); See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms, as symptoms require only personal knowledge of what is observed through the use of his senses, not medical expertise. See Layno, 6 Vet. App. at 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. See Barr, 21 Vet. App. at 307 (2007). Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. See Jandreau, 492 F.3d at 1377.

VA is responsible for determining whether the evidence supports the claim, with the veteran prevailing, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107(b).

At the hearing, the Veteran testified that on three different occasions during service he was treated for a back pain. He explained that the first incident occurred when he experienced back pain hours after unloading steel. He was provided pain medication and was placed on a limited duty profile for five days. During the second event, the severity of his back pain caused his legs to buckle. He was again placed on a limited duty profile for five to seven days, and endured the pain thereafter to avoid being discharged. He stated the third incident occurred after performing heavy lifting. According to the Veteran, it was diagnosed as a mechanical slippage, and he was given pain medication and a limited duty profile for two weeks. The Veteran stated he endured the pain while in service to avoid being viewed as a medical liability so that he could retire from the military.

Service reports of medical history and examinations from July 1976 indicate the Veteran had normal health. May 1980 service treatment records show the Veteran was treated for back pain. He reported that he bent over a bench and felt a sharp pain that caused him to fall to the floor. He was diagnosed with a muscle strain and prescribed bedrest for 24 hours. The Veteran was also placed on limited duty for 10 days. A report of medical examination from August 1982 noted the Veteran had normal health, and a March 1983 supplemental medical data report did not indicate the Veteran had any back problem. In November 1989, the Veteran complained of low back pain that radiated to his legs, and reported his back went out after bending over. He was placed on limited duty, and prescribed bedrest and pain medication. 

The Veteran was treated for back pain again in January 1990. He was observed to have limited range of motion of the upper extremities and stiff ambulation. However, no deformities or tenderness were observed. The Veteran was placed on bedrest for one week. His July 1994 and December 1996 reports of medical examination listed his health as normal. On his December 1996 report of medical history, the Veteran wrote that he was in poor health. While the Veteran indicated on the report that he had recurrent back pain, in a separate handwritten list that further explained his symptoms, he did not list his back as a problem. 

Other than a routine physical in May 2000, during which the Veteran voiced no complaints, the claims file does not contain any medical treatment records regarding the Veteran's back from June 2000 through August 2007. Beginning in September 2007 through the present, the Veteran has consistently sought treatment for back pain from both private and VA physicians. In September 2007, the Veteran injured his back while lifting a heavy object. He was noted to have abnormalities of the back, decreased range of motion, and tenderness. Imaging reports for the Veteran's lumbar spine from 2008 and 2009 showed degenerative disc disease, degenerative joint disease, and spondylosis. The Veteran underwent spinal decompression surgery in October 2009, followed by spinal fusion surgery in November 2010. Despite experiencing some improvement following the surgeries, the Veteran reported having back pain again in December 2012 and January 2013. In January 2017, the Veteran's private physician noted the Veteran had reduced range of motion and positive bilateral straight leg tests. 

At the May 1997 VA examination, the Veteran was found to have no musculoskeletal disease or injury, and his back was non-tender with full range of motion. The Veteran was diagnosed with minor productive spondylosis of the lumbar spine based on imaging results. The July 2011 VA examination report stated the Veteran had spondylolisthesis causing radiculopathy in the left leg, which was treated by spinal fusion surgery in 2010. The examiner noted the Veteran continued to have numbness and tingling in the left leg. 

In the February 2013 VA addendum opinion, the examiner confirmed that the claims file was reviewed. The examiner noted that there were no back complaints prior to 1980, nor were there any complaints of back pain after January 1990 until 2007. The examiner opined that the Veteran's episodes of acute back pain treated in the military with resolution are less likely as not the cause of his more recent spondylolisthesis. 

The Veteran's private physician also provided opinions regarding the etiology of his back condition. In a September 2010 letter, the private physician stated that given the evidence of instability of the Veteran's spine and the chronic nature of his complaints, the Veteran's back disorder probably developed as a result of the Veteran's activities while serving in the military. The private physician submitted an additional letter in June 2014, opining that stenosis and spondylolisthesis are directly related to injuries the Veteran sustained while in the military. He stated that the Veteran sustained multiple high-impact injuries, which seemed to start his pain, and based on the imaging findings, these were all directly related to the symptoms and radiographic findings that ultimately required surgery. 

After affording the Veteran the benefit of the doubt, the Board finds his low back condition is etiologically related to his service. The Board has considered the Veteran's consistent contentions that his current back symptoms started in service and have continued since that time. The Veteran is competent to report symptoms that he perceived through his own senses. See Layno, 6 Vet. App. at 469. Further, his treatment for back pain is well documented in the service treatment records. 

The Veteran's private physician, who has treated the Veteran for several years and performed both back surgeries, provided detailed reasoning based on objective imaging findings to support his opinion that the Veteran's in-service back injuries and his current back condition are related. 

Accordingly, after applying the benefit of the doubt doctrine, the evidence is in equipoise in showing that service connection for a low back condition is warranted. Thus, the Veteran's claim is granted. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.


ORDER

The petition to reopen the claim of service connection for a low back condition is granted.

The claim of service connection for a low back condition is granted. 


REMAND

As the RO will assign an appropriate disability rating on receipt of this decision for the low back disability, remand for reconsideration of the Veteran's claim for entitlement to a temporary (100 percent) total evaluation based on surgical procedure requiring a period of convalescence is warranted.

Accordingly, the case is REMANDED for the following action:

1. Assign an appropriate disability rating for the now service-connected low back condition. 

2. Then readjudicate the claim for entitlement to a temporary (100 percent) total evaluation based on surgical procedure requiring a period of convalescence. 

If indicated, this case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


